Name: Council Regulation (EC) No 1543/95 of 29 June 1995 derogating, for the 1995/96 marketing year, from Regulation (EC) No 3119/93 laying down special measures to encourage the processing of certain citrus fruits
 Type: Regulation
 Subject Matter: food technology;  economic policy;  plant product
 Date Published: nan

 No L 148/30 EN Official Journal of the European Communities 30 . 6 . 95 COUNCIL REGULATION (EC) No 1543/95 of 29 June 1995 derogating, for the 1995/96 marketing year, from Regulation (EC) No 3119/93 laying down special measures to encourage the processing of certain citrus fruits THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , within the framework of the Community scheme supporting the processing of citrus fruits, it appears that certain processing companies are experiencing financial difficulties in paying the minimum price to producers; whereas that situation should be taken into account when authorizing the Member States, in respect of the new marketing year 1995/96, to pay the financial compensation directly to producers under certain conditions; Whereas using this possibility will prevent Member States from having recourse to the provisions for granting financial compensation as referred to in Article 3 of Regulation (EC ) No 3119/93 (4 ), HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 3 of Regulation (EC ) No 3119/93 , Member States may pay financial compensation directly to producers for the quantities delivered by the latter under contracts as referred to in Article 2 of that Regulation . In that case , processors must pay to producers a price which is at least equal to the difference between the minimum price referred to in Article 3 and the financial compensation referred to in Article 4 of that Regulation . The provisions of the first paragraph shall not apply to satsumas . Article 2 Where Article 1 is applied, the financial compensation shall be paid to the producer at his request when the control authorities in the Member States in which processing is carried out have established that the products which are covered by contracts have been delivered . Article 3 The decision of the Member State to apply Article 1 must concernall producers and processors on its territory . Article 4 The detailed rules for the application of this Regulation, in particular with regard to the guarantee, shall be adopted in accordance with the procedure laid down in Article 33 of Regulation ( EEC) No 1035/72 ( 5 ). Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply to the 1995/96 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT (') OJ No C 99, 21 . 4 . 1995 , p . 35 . ( 2 ) OJ No C 151 , 19 . 6 . 1995 . (  ') OJ No C 155, 21 . 6 . 1995 , p . 21 . ( 4 ) OJ No L 279, 12 . 11 . 1993 , p . 17 . OJ No L 118 , 20. 5 . 1972 , p . 1 . Regulation as last amended by Regulation (EC) No 3290/94 (OJ No L 349, 31 . 12 . 1994, p . 105 ).